Citation Nr: 9927676	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  93-08 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired psychiatric disorder (other than post-
traumatic stress disorder (PTSD)), scars of the forehead, and 
residuals of a left zygoma fracture.

2.  Entitlement to service connection for PTSD, a chronic 
acquired back disorder, anemia, and an ear disorder including 
hearing loss.

3.  Entitlement to a compensable evaluation for a scar as the 
residual of an abrasion with laceration and contusion of the 
left knee. 


REPRESENTATION

Appellant represented by:	American Red Cross






WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to June 
1978.

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

This case was previously before the Board of Veterans' 
Appeals (Board) in April 1995, at which time it was REMANDED 
for additional development.  The case is now, once more, 
before the Board for appellate review.  


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for a chronic acquired psychiatric disorder (other 
than PTSD) when it issued an unappealed rating decision in 
November 1979.





2.  The evidence submitted since the final unappealed 
November 1979 rating decision bears directly or substantially 
upon the issue at hand, is not essentially duplicative or 
cumulative, and is so significant that it must be considered 
in order to fairly decide the merits of the claim. 

3.  The claim of entitlement to service connection for a 
chronic acquired psychiatric disorder (other than PTSD) is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.

4.  The RO denied the claims for service connection for 
forehead scars and the residuals of left zygoma fracture when 
it issued an unappealed rating decision in October 1987.  

5.  The evidence submitted since the October 1987 rating 
decision does not bear directly or substantially upon the 
issues at hand, is duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

6.  The record does not establish that the veteran engaged in 
combat in service.

7.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

8.  The medical evidence does not establish a clear diagnosis 
of PTSD.

9.  The claims for service connection for a chronic back 
disorder, anemia, and an ear disorder (including hearing 
loss) are not supported by cognizable evidence showing that 
the claims are plausible or capable of substantiation.  

10.  The scar of the left knee is at present essentially 
asymptomatic.



CONCLUSIONS OF LAW

1.  Evidence received since the final unappealed November 
1979 rating decision wherein the RO denied entitlement to 
service connection for an acquired psychiatric disorder 
(other than PTSD) is new and material, and the veteran's 
claim for that benefit has been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (1998).

2.  The claim of entitlement to service connection for a 
chronic acquired psychiatric disorder (other than PTSD) is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  Evidence received since the final unappealed October 1987 
rating decision wherein the RO denied entitlement to service 
connection for forehead scars and the residuals of fracture 
of the left zygoma is not new and material, and the veteran's 
claims for those benefits are not reopened.  38 U.S.C.A. 
§§ 5108, 7105;  38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103.

4.  PTSD was not incurred in or aggravated by active military 
service, nor is it the result of any incident or incidents of 
the veteran's period of active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.304(f) (1998).

5.  The veteran's claims for service connection for a chronic 
acquired back disorder, anemia, and an ear disorder 
(including hearing loss) are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

6.  The criteria for an increased (compensable) evaluation 
for a scar as the residual of an abrasion with laceration and 
contusion of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.31, 4.118; 
Diagnostic Codes 7803,7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen claims of 
entitlement to service connection for a 
chronic acquired psychiatric disorder 
(other than PTSD), forehead scars, and 
residuals of a fracture of the left 
zygoma.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

If not shown during service, service connection may be 
granted for a psychosis if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.307, 3.309 (1998).

However, once entitlement to service connection for a given 
disorder has been denied by the RO, that determination, 
absent disagreement by the veteran within a period of one 
year, is final.  In order to later reopen the claim, new and 
material evidence must be presented.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.



A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 20.1103.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material" evidence is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon a specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(1998).


New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App.  312 (1999);  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

The Court has held that a well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and if a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

Chronic acquired psychiatric disorder
Factual Background

In the present case, at the time of the previous RO decision 
in November 1979, it was noted that the veteran's service 
medical records were "silent" for a chronic psychiatric 
disorder.  Further noted was that, on Department of Veterans 
Affairs (VA) psychiatric examination in September 1979, no 
chronic psychiatric disorder was in evidence.  Based on such 
findings, the RO concluded that the veteran did not suffer 
from an acquired psychiatric disorder which was in any way 
the result of an incident or incidents of his period of 
active service.

Evidence submitted since the time of the RO's November 1979 
decision consists of recent VA and private records show only 
evidence of ongoing treatment for various psychiatric 
problems (including major depression, a generalized anxiety 
disorder, and possible schizophrenia).  

Analysis

The veteran seeks to reopen his claim for service connection 
for a chronic acquired psychiatric disorder which the RO 
denied when it issued a rating decision in November 1979.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submited since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

Review of the RO's findings in November 1979 discloses that 
it found the veteran did not have a psychiatric disorder on 
the basis of the evidentiary record as then constituted.  In 
the case at hand, the Board finds that the evidence submitted 
consists of clinical documentation showing the veteran has 
variously diagnosed psychiatric disorders.  The specified 
basis of the prior denial was that the veteran did not have a 
psychiatric disorder.  Accordingly, not only is the evidence 
new, it is material to the claim of service connection for a 
psychiatric disorder.

As the veteran has submitted new and material evidence, the 
previously deneid claim of service connection for a 
psychiatric disorder is reopened.  The Board must next 
determine whether the claim for service connection for a 
chronic acquired psychiatric disorder is well grounded.  
Elkins, Winters supra.

Well Groundedness

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Because the appellant has failed to meet this initial burden, 
the Board finds that his claim for service connection for a 
chronic acquired psychiatric disorder must be deneid as not 
well grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.  The claimant does not meet this burden by merely 
presenting his lay opinion because such evidence does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary to a well grounded claim, 
Tirpak, 2 Vet. App. at 611, the absence of cognizable 
evidence renders the veteran's claim not well grounded.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran has a chronic acquired 
psychiatric disorder linked to his period of active service.  
There is no evidence of a psychiatric disorder in service.  
Clinical evidence of variously diagnosed psychiatric 
disorders was initially reported many years following 
service. There is no competent medical evidence linking any 
chronic acquired psychiatric disorder to the veteran's period 
of active service.

The only evidence relating a psychiaric disorder to the 
veteran's period of service is the lay opinion of the veteran 
himself.  While he is competent to discuss symptoms, he is 
not competent to provide a medical opinion because this 
requires specialized medical knowledge.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find this claim well 
grounded.  Espiritu, King.

Accordingly, as a well grounded claim must be supported by 
evidence and not merely allegations, Tirpak, the appellant's 
claim for service connection for a chronic acquired 
psychiatric disorder must be denied as not well grounded.

As the veteran's claim for service connection for a 
psychiatric disorder is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.

As new and material evidence has not been submitted to reopen 
the veteran's claim of service conection for a psychiatric 
disorder, and the claim is not well grounded, the first two 
elements have not been met.  Accordingly, the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. at 171 
(1996).


Forehead scars & left zygoma fracture 
Factual Background & Analysis

Turning to the issues of service connection for forehead 
scars and the residuals of fracture of the left zygoma, the 
Board notes that, at the time of the prior RO decision in 
October 1987, service medical records were negative for any 
evidence of forehead scars.  While in June 1972, there was 
present an apparent old fracture of the left zygoma, this was 
described as a "coincidental" finding, and unrelated to any 
incident of service.  Based on such evidence, the RO 
concluded that there existed no relationship between the 
veteran's service and his left zygoma fracture or post-
service forehead scars.  That decision has now become final.

Evidence submitted since the time of the RO's October 1987 
decision, while in some respects "new" in the sense that it 
was not previously of record, is, once again, not material.  
In point of fact, it has yet to be demonstrated that the 
veteran's forehead scars or left zygoma fracture are in any 
way the result of some incident or incidents of his period of 
active military service.  Indeed, a VA radiographic 
examination of the veteran's face conducted in March 1991 
showed no evidence of any fracture or intrinsic bony 
abnormality of the veteran's left zygoma.  



Based on such findings, the Board is unable to reasonably 
associate the veteran's forehead scars or left zygoma 
fracture with any episode of his period of active service.  

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.1546 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for forehead scars 
and a left zygoma fracture, the first element has not been 
met.  Accordingly, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. at 171 (1996).


II.  Entitlement to service connection 
for PTSD, a chronic acquired back 
disorder, anemia, and an ear disorder 
(including hearing loss).  

Criteria

As to the other issues currently before the Board, the 
threshold question which must be resolved is whether the 
veteran's claims are well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1999); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A well-grounded claim is a plausible claim, 
meaning a claim which appears to be meritorious.  See Murphy, 
1 Vet. App. 81.  

A mere allegation that a disability is service connected is 
not sufficient; the veteran must submit evidence in support 
of his claim which would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F. 3d 1464 (Fed. 
Cir. 1997); Heuer v. Brown, 7 Vet. App. 379 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The second and third elements of this equation may also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1998); Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis, or an 
organic disease of the nervous system, such as sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat, or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).

Effective March 7, 1997, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the incurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).  

Analysis
PTSD

The Board must initially address the question of whether the 
claimant has presented evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The evidence, in brief, shows that the appellant 
reports he suffered the trauma of two motor vehicle accidents 
in service.  He has been diagnosed with PTSD by competent 
medical professionals who have linked the disorder to the 
trauma of two motor vehicle accidents in service.  

As regards the issue of service connection for post-traumatic 
stress disorder, the Board is of the opinion that the 
veteran's claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  That is, the Board finds that he 
has presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist him mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

In the case at hand, service medical records do not 
demonstrate the existence of a chronic PTSD.  While on 
service separation examination in May 1978, the veteran gave 
a history of "depression and excessive worry," as well as 
"nervous trouble," no psychiatric disorder was noted at that 
time.  The September 1979 VA psychiatric examination 
concluded in a determination that no psychiatric disorder was 
present.  The veteran gave no history of any psychiatric 
treatment or complaint during his eight years of active 
service.  While admitting some anxiety in stress situations, 
he voiced no special psychiatric complaints, and reported 
that he got along well with people, slept well, and had a 
positive outlook for the future.  

The Board acknowledges that, following private psychiatric 
examination in August 1992, the veteran received a diagnosis 
of PTSD, reportedly the result of two motor vehicle accidents 
in service.  However, this diagnosis appears to have been 
based for the most part on history provided by the veteran.  
See LeShore v. Brown, 8 Vet. App. 406 (1995).  

Moreover, on VA psychiatric examination in June 1996, it was 
noted that the veteran "did not fulfill the diagnostic 
criteria for post-traumatic stress disorder," but was rather 
suffering from a mental deterioration and anxiety which had 
been present since 1981, and which had progressed to major 
depression.  Of some significance is the fact that this 
opinion was offered only after a thorough examination of the 
veteran, and a review of his claims folder and hospital 
records.

Based on the aforementioned, the weight of the evidence is 
clearly against the veteran's claim for service connection 
for PTSD.  This is particularly the case given the lack of a 
sound evidentiary basis for that diagnosis.  Under such 
circumstances, the veteran's claim must be denied.

Back disorder, anemia, ear disorder

Turning to the issues of service connection for a chronic 
back disorder, anemia, and an ear disorder (including hearing 
loss), the Board notes that service medical records are 
negative for history, complaints, or abnormal findings 
indicative of the presence of any of those disabilities.  At 
the time of the veteran's service separation examination in 
May 1978, there was no evidence of any chronic back 
disability or of anemia, or an ear disorder, including 
hearing loss.  A VA general medical examination conducted in 
September 1979 was likewise negative for any evidence of 
these disabilities.  

The earliest clinical indication of the presence of a chronic 
back disorder, anemia, or an ear disability is revealed by a 
private outpatient treatment record, apparently dated in 
August 1984 (six years following the veteran's discharge), at 
which time the veteran received treatment for a "backache."  
While in June 1988, the veteran received a diagnosis of 
megaloblastic anemia, as of February 1991, there was no 
evidence of any such anemia.  Moreover, at no time following 
the veteran's discharge from service has he been shown to 
suffer from a chronic ear disorder, including hearing loss 
disability as defined by the provisions of 38 C.F.R. § 3.385 
(1998).


As noted above, in order for a claim to be well grounded, 
there must be competent evidence not only of current 
disability, but of a nexus between some inservice injury or 
disease and that disability.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Notwithstanding the current diagnosis of a 
low back disorder, the only evidence which the veteran has 
submitted which supports a finding of a nexus to service is 
his own testimony.  

Evidence of such a nexus, however, cannot be provided by lay 
testimony, because "lay persons are not competent to offer 
medical opinions."  Grottveit, supra; see also Meyer v. 
Brown, 9 Vet. App. 425 (1996); Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (en banc); Grivois v. Brown, 6 Vet. App. 136 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, the veteran has failed to provide evidence of 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  See 
Savage, 10 Vet. App. at 498.  

The veteran's statements, in and of themselves, are 
insufficient to relate his current symptomatology to his 
prior symptoms, or to his period of service, or any 
applicable presumptive period.  See Savage, supra.  Moreover, 
there currently exists no evidence that the veteran suffers 
from either chronic anemia or a chronic ear disorder, 
including hearing loss.  

Based upon a full review of the pertinent evidence of record, 
the Board is unable to conclude that the veteran's low back 
disability, or claimed ear disorder and anemia, were present 
in service, or are otherwise of service origin.  Under such 
circumstances, his claims are not well grounded, and must be 
denied.

As the claims for service connection for a chronic acquired 
back disorder, anemia, and ear disorder (including hearing 
loss) are not well grounded, the doctrine of reasonable doubt 
has no application to the veteran's claims.



III.  Entitlement to a compensable 
evaluation for 
a scar as the residual of an abrasion 
with 
laceration and contusion of the left 
knee.

Criteria

In addition to the above, the veteran in this case seeks an 
increased evaluation for his service-connected scar of the 
left knee.  In that regard, disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).


Factual Background

In the present case, service connection is in effect for a 
scar of the left knee, apparently the result of a motorcycle 
accident in service.  On VA orthopedic examination in 
November 1992, the veteran gave a history of a motorcycle 
accident in service, at which time he injured his left knee.  
The veteran's complaints included pain, as well as a 
"failing" of his left knee, resulting in falls to the floor.  

On physical examination, there was no evidence of any 
swelling of the veteran's left knee.  There was a mild genu 
recurvatum, but no evidence of instability.  The veteran's 
left knee displayed a marked crepitus on movement, with no 
limitation of motion.  Additionally noted was a round 2-
centimeter laceration scar in the anterolateral aspect of the 
left knee, which was nondisfiguring, and "moderate inflexic."  
Radiographic studies of the veteran's left knee conducted at 
the time of the orthopedic examination were negative.  

Analysis

On subsequent VA dermatologic examination in June 1996, the 
veteran complained of pain in the area of his left knee scar, 
as well as "noise sounds" in his left knee, accompanied by a 
loss of strength.  On physical examination, the veteran's 
left knee displayed a full range of motion, with normal 
muscle strength, and no atrophy.  Additionally noted was that 
there was "no objective evidence of a scar on the left knee."  
The pertinent diagnosis was residuals of a left knee scar, by 
history.  

The Board observes that, in order to warrant a compensable 
evaluation for a service-connected scar, there must be 
demonstrated the presence of a scar which is poorly nourished 
with repeated ulceration, a scar which is tender and painful 
on objective demonstration, or a scar productive of 
limitation of function of the body part affected.  38 C.F.R. 
§ 4.118; Diagnostic Codes 7803, 7804, 7805 (1998).  However, 
as is clear from the above, the veteran's service-connected 
left knee scar is, at present, essentially asymptomatic.  See 
38 C.F.R. § 4.31 (1998).  Under such circumstances, the 
noncompensable evaluation in effect is appropriate, and an 
increased (compensable) rating is not warranted.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation.  Gilbert v. Derwinski. 1 Vet. 
App. 49, 53 (1990).

In reaching the above determinations, the Board has given due 
consideration to the testimony of the veteran, and that of 
his spouse, given at the time of a personal hearing in 
October 1992.  Such testimony, while informative, is 
regrettably not probative when taken in conjunction with the 
entire objective medical evidence presently on file.  The 
Board does not doubt the sincerity of the veteran's 
statements, or those submitted in support of his claims.  
Such statements, however, in and of themselves, do not 
provide a persuasive basis for a grant of the benefits sought 
in light of the evidence as a whole.


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service conection for a 
chronic acquired psychiatric disorder (other than PTSD), the 
appeal is granted to this extent.

The veteran has not submitted a well grounded claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder (other than PTSD).

The veteran not having submitted new and material evidence to 
reopen claims of entitlement to service connection for 
forehead scars, and the residuals of fracture of the left 
zygoma, the appeals are denied.  

Entitlement to service connection for PTSD is denied.

The veteran not having submitted well grounded claims of 
entitlement to service connection for a chronic acquired back 
disorder, anemia, and an ear disorder (including hearing 
loss), the appeal is denied.

Entitlement to in increased (compensable) evaluation for a 
scar as the residual of an abrasion with laceration and 
contusion of the left knee is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

